Action by the plaintiff wife to recover for personal injuries sustained in a panic following the cry of “ Fire ” in defendant’s theatre, of which she was a patron, and by the plaintiff husband to recover for loss of services and the cost of medical attention. Order of Appellate Term reversing a judgment of the City Court of the City of New York, County of Kings, in favor of plaintiffs and dismissing the complaint, unanimously affirmed, with costs. (Ward v. F. R. A. Operating Corp., 265 N. Y. 303.) Present — Lazansky, P. J., Young, Hagarty, Johnston and Adel, JJ.